Opinion issued October 28, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00896-CR
____________

RODOLFO GARZA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 892776



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Rodolfo Garza, and signed a final judgment in this case on March 13, 2002.  The
deadline for filing a notice of appeal was April 12, 2002, 30 days after sentencing. 
See Tex. R. App. P. 26.2(a)(1).
               Garza filed a pro se notice of appeal on August 18, 2004, more than two
years after the deadline. An untimely notice of appeal fails to vest the appellate court
with jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeal for lack of jurisdiction.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).